     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 1 of 35 Page ID #:1



 1   Anthony J. Nunes (SBN 290224)
 2   Nunes Worker Rights Law, APC
     15260 Ventura Blvd, Suite 1200
 3   Sherman Oaks, CA 91403
 4   Telephone: 530-848-1515
     Fax: 424-252-4301
 5   tony@nunesworkerrightslaw.com
 6
     Attorneys for Plaintiffs JESUS GUTIERREZ, KOJI SAKUGAWA, on behalf of
 7
     themselves and all others similarly situated
 8
                           UNITED STATE DISTRICT COURT
 9

10                      CENTRAL DISTRICT OF CALIFORNIA
11
     JESUS GUTIERREZ and KOJI            Case No. 2:20-CV-08370
12   SAKUGAWA, on behalf of themselves,
13
     on behalf of himself and all others  CLASS ACTION COMPLAINT
     similarly situated,                  FOR:
14

15                                               1. Failure to Pay Minimum Wage
                  Plaintiffs,                    2. Collective Action - Violation of
16                                                  the Fair Labor Standards Act
17                                                  (“FLSA,” 29 U.S.C. 201, et seq.)
                     vs.                         3. Failure to Provide Meal Periods
18
                                                 4. Failure to Provide Paid Rest
19                                                  Breaks
     DOWNEY RESTAURANT GROUP,                    5. Failure to Pay All Wages at
20
     INC., and BUENA PARK                           Termination (Labor Code Section
21   RESTAURANT GROUP INC.,                         201-203)
     California corporations, doing business     6. Failure to Provide Accurate Wage
22
     as GAUCHO GRILL, and DOES 1-10,                Statements
23                                               7. Unfair Business Practices
24
                 Defendants.                        (Business & Practices Section
                                                    17200)
25                                               8. Violation of Labor Code Section
26                                                  2699 (PAGA)

27                                             DEMAND FOR JURY TRIAL
28

                                              1
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 2 of 35 Page ID #:2



 1         Plaintiffs JESUS GUTIERREZ and KOJI SAKUGAWA ("Plaintiffs")
 2
     allege, on behalf of themselves and on behalf of all others similarly situated,
 3

 4   causes of action against Defendants, each of them, as follows:
 5                                           I.
 6
                                     INTRODUCTION
 7

 8         1.     This is an action brought on behalf of current and former employees
 9
     for DOWNEY RESTAURANT GROUP, INC., and BUENA PARK
10

11
     RESTAURANT GROUP INC., (hereinafter "Defendants" or "Gaucho Grill").

12         2.     Plaintiff JESUS GUTIERREZ (hereinafter “Plaintiff Gutierrez”) is a
13
     former server for “Gaucho Grill” in California.
14

15         3.     Plaintiff KOJI SAKUGAWA (hereinafter “Plaintiff Sakugawa”) is a
16   former server for “Gaucho Grill” in California.
17
           4.     Defendants violated of the U.S. Fair Labor Standards Act,
18

19   California’s Labor Code, and California Industrial Welfare Commission (“IWC”)
20
     Wage Order No. 9-2001, as amended (“Wage Order No. 9”) which include:
21
                  a.    Failing to pay its employees premium wages for missed meal
22

23                      periods;
24
                  b.    Failing to pay its employees premium wages for missed rest
25

26                      periods;

27

28

                                              2
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 3 of 35 Page ID #:3



 1               c.     Failing to pay its employees minimum wage as required by
 2
                        California law for every hour worked;
 3

 4               d.     Failing to maintain accurate employment records for its
 5                      employees in California; and
 6
                 e.     Failing to pay its employees amounts owed at the end of
 7

 8                      employment.
 9
           5.    Plaintiffs, on behalf of themselves and the proposed class and
10

11
     subclasses, seek unpaid wages, and penalties for federal and California Labor

12   Code violations.
13
                                             II.
14

15                                   JURISDICTION
16         6.    The Court has jurisdiction over this action pursuant to 28 U.S.C. §
17
     1331, and 29 U.S.C. § 206(a)(1).
18

19         7.    Federal jurisdiction is proper due to Defendants’ violations of the
20
     minimum wage provision of the U.S. Fair Labor Standards Act. 29 U.S.C. §
21
     206(a)(1). As described herein, Plaintiffs allege Defendants failed to pay any
22

23   wages for frequent off-the-clock or non-clocked work hours.
24
           8.    Plaintiffs allege that Defendants systematically violate the Fair Labor
25

26   Standards Act by failing to provide Plaintiffs and other class members minimum

27   wage for all hours worked.
28

                                              3
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 4 of 35 Page ID #:4



 1         9.     Venue lies within the Central California District because Defendant
 2
     DOWNEY RESTAURANT GROUP, INC., and Defendant BUENA PARK
 3

 4   RESTAURANT GROUP INC., are headquartered in the Central District.
 5                                            III.
 6
                                          PARTIES
 7

 8         Plaintiffs
 9
           10.    Plaintiff Gutierrez is a resident of Los Angeles County, California.
10

11
     At all relevant times herein, Plaintiff Gutierrez was employed by Defendants in

12   Los Angeles County, California, as a non-exempt server.
13
           11.    Plaintiff Sakugawa is a resident of Los Angeles County, California.
14

15   At all relevant times herein, Plaintiff Sakugawa was employed by Defendants in
16   Los Angeles County, California, as a non-exempt server.
17
           12.    Plaintiff Gutierrez and Plaintiff Sakugawa were both trained at the
18

19   Defendants’ Gaucho Grill restaurant in Downey, California. Once trained by
20
     Defendants, Plaintiffs both primarily worked at Defendants’ Gaucho Grill in West
21
     Covina, California.
22

23         Defendants
24
           13.    Plaintiffs allege on information and belief that Defendant DOWNEY
25

26   RESTAURANT GROUP, INC., owns and operates Gaucho Grill, and does

27   business as “Gaucho Grill” in Downey, California.
28

                                               4
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 5 of 35 Page ID #:5



 1         14.    Plaintiffs allege on information and belief that Defendant BUENA
 2
     PARK RESTAURANT GROUP INC., owns and operates Gaucho Grill, and does
 3

 4   business as “Gaucho Grill” in West Covina and Buena Park, California.
 5         15.    Plaintiffs allege on information and belief that Defendants operate as
 6
     a joint employer and issue uniform policies and procedures for all servers and
 7

 8   other class members working for “Gaucho Grill” in Downey, West Covina, and
 9
     Buena Park, California.
10

11
           16.    Plaintiffs are informed and believe, and thereon allege that at all

12   relevant times each Defendant, directly or indirectly, or through agents or other
13
     persons, employed Plaintiffs and the other class members, and exercised control
14

15   over the wages, hours, and working conditions of Plaintiffs and the other class
16   members.
17
           17.    Plaintiff is informed and believes, and based thereon alleges, that
18

19   each Defendant acted in all respects pertinent to this action as the agent of the
20
     other Defendants, carried out a joint scheme, business plan or policy in all
21
     respects pertinent hereto, and the acts of each Defendant are legally attributable to
22

23   the other Defendants.
24
           18.    Defendants in all respects acted as the employer and/or joint
25

26   employer of Plaintiff and the putative class. Plaintiff is informed and believes

27   and thereon alleges that at all times relevant to this action, the named Defendants
28

                                               5
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 6 of 35 Page ID #:6



 1   and Defendants DOES 1 through 10 were affiliated, and were an integrated
 2
     enterprise.
 3

 4         19.      Plaintiffs are informed and believe, and thereon allege that, at all
 5   relevant times, each Defendant was the principal, agent, partner, joint venturer,
 6
     officer, director, controlling shareholder, subsidiary, affiliate, parent corporation,
 7

 8   successor in interest and/or predecessor in interest of some or all of the other
 9
     Defendants, and was engaged with some or all of the other Defendants in a joint
10

11
     enterprise for profit, and bore such other relationships to some or all of the other

12   Defendants so as to be liable for their conduct with respect to the matters alleged
13
     below.
14

15         20.      Plaintiffs are informed and believe, and thereon allege that each
16   Defendant acted pursuant to and within the scope of the relationships alleged
17
     above, that each Defendant knew or should have known about, authorized,
18

19   ratified, adopted, approved, controlled, aided and abetted the conduct of all other
20
     Defendants.
21
           21.      The true names and capacities, whether individual, corporate,
22

23   associate, or otherwise, of Defendants sued here in as DOES 1 through 10,
24
     inclusive, are currently unknown to Plaintiff, who therefore sues Defendants by
25

26   such fictitious names. Plaintiffs are informed and believe, and based thereon

27

28

                                                 6
                   GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 7 of 35 Page ID #:7



 1   allege, that Defendants designated herein as DOE(S) are legally responsible in
 2
     some manner for the unlawful acts referred to herein.
 3

 4         22.    Plaintiffs will seek leave of court to amend this complaint to reflect
 5   the true names and capacities of the Defendants designated hereinafter as DOE(S)
 6
     when such identities become known.
 7

 8                                           IV.
 9                              GENERAL ALLEGATIONS
10
           23.    Plaintiff Gutierrez worked as a server for Defendants from
11
     approximately October 2019 to March 2020 in West Covina, California.
12

13         24.    Plaintiff Sakugawa worked as a server for Defendants from
14
     approximately March 2018 to March 2020 in West Covina, California.
15

16
           25.    Plaintiffs were both trained at the Defendants’ Gaucho Grill

17   restaurant in Downey, California, but primarily worked at Defendants’ Gaucho
18
     Grill in West Covina, California.
19

20         26.    Plaintiffs allege that Defendants’ corporate policies, procedures, and
21   uniform understaffing, were either written or institutionalized into each
22
     Defendants’ labor practices, such that Plaintiffs and the class they seek to
23

24   represent were not able to, or permitted to, take timely rest breaks or lunch
25
     periods, pursuant to the Labor Code, Industrial Welfare Commission Wage Order
26

27
     5-2001, and other applicable Wage Orders.

28

                                               7
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 8 of 35 Page ID #:8



 1         27.      Defendants encouraged or guided Plaintiffs and other members of
 2
     the purported class to take early or late breaks or skip breaks to avoid having
 3

 4   employees on breaks during the restaurants’ busy evening shifts and Defendants
 5   did not let employees cover for other employees on breaks. This uniform policy
 6
     was at the expense of Plaintiffs’ right to be able to take breaks at legally
 7

 8   permissible time (even if during busy times) in Defendants’ restaurants.
 9
           28.      Plaintiff Gutierrez was originally properly classified as a W2
10

11
     employee, but alleges he was switched to being paid as a 1099 independent

12   contractor.
13
           29.      Plaintiff Gutierrez did not have the enough control or discretion over
14

15   his job performance to warrant being classified as independent contractors.
16   Defendants exercise predominate control over Plaintiff. By virtue of this
17
     misclassification, Plaintiff Gutierrez did not receive the proper legal benefits due
18

19   to employees under California law.
20
           30.      In an effort to avoid providing its servers with the benefits and
21
     protections afforded to employees in California, Defendants willfully and
22

23   uniformly misclassified Plaintiff Gutierrez as an independent contractor.
24
           31.      Plaintiffs allege Defendants implemented and maintained a
25

26   company-wide policy to pay non-exempt employees less than the applicable

27   minimum wage, including failing to pay including servers for all hours worked.
28

                                                 8
                   GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 9 of 35 Page ID #:9



 1   Defendants were aware of the fact that under their system, Plaintiffs regularly
 2
     worked unpaid hours and/or worked for compensation at less than the applicable
 3

 4   minimum wage
 5         32.    Plaintiffs allege Defendants also failed to provide overtime wages
 6
     earned for all hours worked by Plaintiffs in excess of eight hours per day and/or
 7

 8   forty hours per week. Where overtime compensation was received at all, it was
 9
     for fewer than all overtime hours worked and was paid at less than the amount
10

11
     required by California law.

12         33.    Plaintiffs allege that in order to meet Defendants’ workload
13
     requirement, they typically worked through both meal periods and rest breaks.
14

15         34.    Plaintiffs allege Defendants also failed to provide Plaintiffs with all
16   the required meal periods when they worked more than five hours in a day; and
17
     Defendants failed to pay Plaintiffs a one-hour premium wage in lieu thereof.
18

19         35.    Plaintiffs allege Defendants failed to provide Plaintiffs with timely
20
     and accurate wage and hour statements.
21
           36.    Plaintiffs allege Defendants did not maintain adequate records
22

23   pertaining to when Plaintiffs began and finished each work period; meal/rest
24
     breaks; hours worked per day; hours worked per pay period; and applicable rates
25

26   of pay for all regular hours and overtime.

27

28

                                               9
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 10 of 35 Page ID #:10



 1         37.     Plaintiffs allege that Defendants have maintained and continue to
 2
     maintain uniform practices and procedures which are in inconsistent with state
 3

 4   and federal law.
 5         38.     Plaintiffs allege that Defendants engage in uniform policies and
 6
     conduct, as alleged herein resulting in violations of Labor Code §§ 201, 202, 203,
 7

 8   204, 226, 226.7, 510, 1194, and 2750.5.
 9
           39.     Plaintiffs bring this action pursuant to Business and Professions
10

11
     Code §§ 17200-17208, seeking injunctive relief and restitution of all benefits

12   obtained by Defendants by engaging in the unlawful conduct complained herein.
13
           40.     On June 12, 2020, per California Labor Code § 226, Plaintiffs’
14

15   counsel served by Certified U.S. Mail a request for Plaintiff Gutierrez’s
16   employment records on Defendants’ West Covina restaurant location, and also
17
     served a misidentified registered agent for a business with a similar name as
18

19   Defendants.
20
           41.     On June 16, 2020, Plaintiff Gutierrez filed a Notice of Private
21
     Attorney General Act (“PAGA”) claim with the California Labor and Workforce
22

23   Development Agency (LWDA) and served by Certified U.S. Mail on Defendants’
24
     West Covina restaurant location.
25

26

27

28

                                               10
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 11 of 35 Page ID #:11



 1         42.    After additional research, Plaintiff’s counsel was able to correctly
 2
     identify Defendants as DOWNEY RESTAURANT GROUP, INC., and BUENA
 3

 4   PARK RESTAURANT GROUP INC.
 5         43.    On June 26, 2020, served by Certified U.S. Mail both Plaintiff
 6
     Gutierrez’s request for employment and PAGA Notice on both Defendants’
 7

 8   Registered Agents addresses and again re-served Defendants’ West Covina
 9
     restaurant location.
10

11
           44.    On July 24, 2020, per California Labor Code § 226, Plaintiff

12   Sakugawa’s request for his employment records was served on both Defendants
13
     Registered Agents and Defendants’ West Covina restaurant location.
14

15         45.    On August 27, 2020, Plaintiffs sent a correspondence to Defendants
16   regarding their non-response to both Plaintiff’s employment record requests.
17
           46.    To date, Plaintiff Gutierrez’s request for employment records has
18

19   been served three times on Defendants’ West Covina restaurant location (6/12/20,
20
     6/26/2020, 8/27/2020) and twice to Defendant DOWNEY RESTAURANT
21
     GROUP, INC, (6/26/2020, 8/27/2020) and twice to Defendant BUENA PARK
22

23   RESTAURANT GROUP INC (6/26/2020, 8/27/2020).
24
           47.    To date, Plaintiff Sakugawa’s request for employment records has
25

26   been served twice on Defendants’ West Covina restaurant location (7/24/2020,

27   8/27/2020) and twice to Defendant DOWNEY RESTAURANT GROUP, INC,
28

                                               11
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 12 of 35 Page ID #:12



 1   (7/24/2020, 8/27/2020) and twice to Defendant BUENA PARK RESTAURANT
 2
     GROUP INC (7/24/2020, 8/27/2020).
 3

 4         48.    On September 11, 2020, Plaintiff Gutierrez and Plaintiff Sakugawa
 5   filed an Amended PAGA Notice with the LWDA and served both Defendants.
 6
     The Notice was amended to add Plaintiff Sakugawa as a second PAGA
 7

 8   Representative, but no additional claims were added.
 9
           49.    To date, Plaintiffs have not received any response to the various
10

11
     employment record requests and PAGA Notices.

12         50.    Plaintiffs believe this failure to respond to various legal requests is a
13
     part of a systematic pattern of Defendants ignoring California and federal law.
14

15                                             V.
16                                CLASS ALLEGATIONS
17
           51.    Plaintiffs bring this cause of action on behalf of themselves and on
18

19   behalf of all persons similarly situated, (“the class”) as alleged herein. This
20
     action is brought and may properly be maintained as a class action pursuant to the
21
     provisions of California Code of Civil Procedure section 382, Federal Rule 23,
22

23   and other applicable law pertaining to class actions.
24
           52.    The proposed class Plaintiffs seek to represent is presently defined as
25

26   follows:

27

28

                                               12
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 13 of 35 Page ID #:13



 1                  Proposed Class:
 2
                    All of Defendants’ employees who work or have worked for
 3                  Defendants in California within the four years prior to the date of the
 4                  filing of this Complaint through the date of the final disposition of
                    this action.
 5

 6           53.    The proposed subclasses Plaintiffs seek to represent are presently
 7
     defined as follows:
 8
                    Meal Period Subclass:
 9

10                  All persons who have worked for Defendants during the Liability
11
                    Period who are owed unpaid wages for missed meal periods.

12                  Rest Break Subclass:
13
                    All persons who have worked for Defendants during the Liability
14                  Period who are owed unpaid wages for missed rest breaks.
15
             54.    Plaintiffs are a member of the proposed class and all subclasses.
16

17           55.    There is a well-defined community of interest in the litigation and
18
     the class is ascertainable.
19
             A.     Numerosity: The class is so numerous that individual joinder of all
20

21   members is impractical under the circumstances of this case. While the exact
22
     number of class members is unknown to Plaintiffs at this time, Plaintiffs are
23

24
     informed and believe, and thereon allege that the class consists of 100 persons or

25   more.
26
             B.     Common Questions Predominate: Common questions of law and
27

28   fact exist as to all class members, and predominate over any questions that affect

                                                 13
                   GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 14 of 35 Page ID #:14



 1   only individual members of the class. The common questions of law and fact
 2
     include, but are not limited to:
 3

 4               i. What were and are the policies, programs, practices, procedures and
 5                protocols of Defendants regarding class members’ actual work and
 6
                  tasks, and their job duties irrespective of job titles;
 7

 8              ii. Whether Defendants violated California law by their policies,
 9
                  programs, practices, procedures and protocols regarding rest periods
10

11
                  for class members;

12             iii. Whether Defendants violated California law by their policies,
13
                  programs, practices, procedures and protocols regarding lunch
14

15                breaks for class members;
16             iv. What were and are the policies, programs, practices, procedures and
17
                  protocols of Defendants regarding furnishing to the class members,
18

19                upon each payment of wages, itemized statements required by Labor
20
                  Code section 226;
21
                v. Whether Defendants violated California law by their policies,
22

23                programs, practices, procedures and protocols regarding furnishing
24
                  to the class members, upon each payment of wages, itemized
25

26                statements required by Labor Code section 226;

27

28

                                              14
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 15 of 35 Page ID #:15



 1               vi. Whether Defendants violated Business & Professions Code sections
 2
                   17200 et seq. by their policies, programs, practices, procedures and
 3

 4                 conduct referred to in this cause of action;
 5              vii. Whether Defendants obtained voluntarily waivers with consent and
 6
                   full disclosure, and whether a written signed waiver is effective as to
 7

 8                 all future meal and rest periods;
 9
                viii. The proper measure of damages sustained and the proper measure
10

11
                   of restitution recoverable by members of the California class; and,

12               ix. Additional common questions of law and fact may develop as the
13
                   litigation progresses.
14

15         C.      Typicality: Plaintiffs’ claims are typical of the claims of the class.
16   Plaintiffs and other class members sustained losses, injuries and damages arising
17
     out of the Defendants’ common policies, programs, practices, procedures, and
18

19   course of conduct referred to in each cause of action and throughout this
20
     Complaint, which were applied uniformly to class members as well as Plaintiff.
21
     Plaintiffs seek recoveries for the same types of losses, injuries, and damages as
22

23   were suffered by the other class members as well as Plaintiff.
24
           D.      Adequacy: Plaintiffs and their counsel will fairly and adequately
25

26   protect the interests of the class. Plaintiffs have no interests that is adverse to the

27   interests of the other class members.
28

                                                15
                  GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 16 of 35 Page ID #:16



 1         E.     Superiority: A class action is superior to other available means for
 2
     the fair and efficient adjudication of this controversy. Individual joinder of all
 3

 4   class members is impractical. Class action treatment will permit a large number
 5   of similarly situated persons to prosecute their common claims in a single forum
 6
     simultaneously, efficiently, and without the unnecessary duplication of effort and
 7

 8   expense that numerous individual actions engender. Also, because the losses,
 9
     injuries and damages suffered by each of the individual class members are small
10

11
     in the sense pertinent to class action analysis, the expenses and burden of

12   individual litigation would make it extremely difficult or impossible for the
13
     individual class members to redress the wrongs done to them. On the other hand,
14

15   important public interests will be served by addressing the matter as a class
16   action. The cost to the court system and the public of adjudication of individual
17
     litigation and claims would be substantial, and substantially more than if the
18

19   claims are treated as class action. Individual litigation and claims would also
20
     present the potential for inconsistent or contradictory results.
21
           F.     Public Policy Considerations: Defendants and other employers
22

23   throughout the state violate wage and hour laws. Current employees are often
24
     afraid to assert their rights out of fear of direct or indirect retaliation. Former
25

26   employees are often fearful of bringing claims because doing so can harm their

27   employment and future employment and future efforts to secure employment.
28

                                               16
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 17 of 35 Page ID #:17



 1   Class actions provide class members who are not named in the complaint a degree
 2
     of anonymity that allows for vindication of their rights while eliminating these
 3

 4   risks, or at least enormously reducing them.
 5                                            VI.
 6
                                      CAUSES OF ACTION
 7

 8                                    First Cause of Action
 9
                           Failure to Pay Minimum Wage
10      (Labor Code §§ 1182.12, 1194, 1197 and 1197.1, IWC Wage Orders, and
11
                 the Fair Labor Standards Act 29 U.S.C. 201, et seq.)

12         56.    Plaintiffs incorporate all previous paragraphs of this Complaint as
13
     though fully set forth herein.
14

15         57.    At all relevant times, the Industrial Welfare Commission (IWC)
16   Wage Orders contained in Title 8 of the Code of Regulations (“Wage Orders”)
17
     applied to Plaintiffs and other class members in their capacity as employees of
18

19   Defendants. The Wage Orders and California law provided, among other things,
20
     that employees must receive minimum wage earnings for all hours worked.
21
           58.    During the liability period, Defendants have routinely failed to pay
22

23   Plaintiffs the minimum wage required under California law.
24
           59.    Plaintiffs timecards and pay stubs did not have list his actual regular
25

26   and overtime hours worked.

27

28

                                               17
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 18 of 35 Page ID #:18



 1         60.    Plaintiffs worked unpaid hours for Defendants as a part of systematic
 2
     pattern of Defendants’ failing to pay employees for all hours worked.
 3

 4         61.    Labor Code Section 1194 provides in pertinent part: “any employee
 5   receiving less than the legal minimum wage or the legal overtime compensation
 6
     applicable to the employee is entitled to recover in a civil action the unpaid
 7

 8   balance of the full amount of this minimum wage or overtime compensation,
 9
     including interest thereon, reasonable attorney’s fees, and costs of suit.”
10

11
           62.    Labor Code Section 1197 provides that the “minimum wage for

12   employees fixed by the commission or by any applicable state or local law, is the
13
     minimum wage to be paid to employees, and the payment of a lower wage than
14

15   the minimum so fixed is unlawful.”
16         63.    Defendants violated California Labor Code sections 1182.12, 1194,
17
     1197, 1197.1 and the applicable Wage Order, Wage Order No. 9, by willfully
18

19   failing to pay all minimum wages due to Plaintiffs and the class members.
20
           64.    Plaintiffs and the class members seek all actual, consequential and
21
     incidental losses and damages, including, unpaid minimum wages, interest
22

23   thereon, attorneys’ fees, and costs.
24
           65.    In addition to the above-amounts, Plaintiffs and the class they seek
25

26   to represent will seek to recover one hundred dollars ($100) for each underpaid

27   employee for each pay period for which the employee is underpaid for any initial
28

                                               18
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 19 of 35 Page ID #:19



 1   violation that is intentionally committed, and two hundred fifty dollars ($250) for
 2
     each subsequent violation for the same specific offense, for each underpaid
 3

 4   employee for each pay period for which the employee is underpaid regardless of
 5   whether the initial violation is intentionally committed.
 6
                                   Second Cause of Action
 7

 8                      Violations of the Fair Labor Standards Act
                             (“FLSA,” 29 U.S.C. 201, et seq.)
 9

10         66.    Plaintiffs incorporate all paragraphs of this Complaint as though
11
     fully set forth herein.
12

13
           67.    Plaintiffs are informed and believe, and thereon allege, that

14   Defendants have required collective class members, as part of their employment,
15
     to work without receiving the minimum wage for all hours worked, under 29
16

17   U.S.C. § 206(a). That section provides the following: “Every employer shall pay
18
     to each of his employees who in any workweek is engaged in commerce or in the
19
     production of goods for commerce, or is employed in an enterprise engaged in
20

21   commerce or in the production of goods for commerce, wages at the [minimum
22
     wage].”
23

24
           68.    Plaintiffs are informed and believe, and thereon allege that

25   Defendants have required, or require collective class members, as part of their
26
     employment, to work without compensation.
27

28

                                               19
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 20 of 35 Page ID #:20



 1         69.     Plaintiffs allege that Defendants systematically violates the Fair
 2
     Labor Standards Act by failing to provide Plaintiffs and other class members with
 3

 4   minimum wage for all hours worked.
 5         70.     Defendants' violations of the FLSA were willful and are ongoing.
 6
           71.     Plaintiffs proposes to undertake appropriate proceedings to have the
 7

 8   collective class members aggrieved by Defendants' unlawful conduct notified of
 9
     the pendency of this action and given the opportunity to join this action as
10

11
     Plaintiff, pursuant to 29 U.S.C. § 216(b), by filing written consents / joinders with

12   the Court.
13
           72.     Attached hereto as Exhibit A is Plaintiff Gutierrez and Plaintiff
14

15   Sakugawa’s signed Consent to Join this Fair Labor Standard Act collective
16   action.
17
           73.     As a result of Defendants’ unlawful conduct, Plaintiffs and the
18

19   collective class members have suffered damages as set forth herein.
20
           74.     As a result of the foregoing, Plaintiffs seek judgment against
21
     Defendants on his own behalf, and on behalf of those collective class members
22

23   similarly situated who file written consents to join in this action, for all unpaid
24
     wages owed by Defendants to Plaintiffs and the collective class members,
25

26   pursuant to 29 U.S.C. §§ 206 and 207, together with an award of an additional

27

28

                                                20
                  GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 21 of 35 Page ID #:21



 1   equal amount as liquidated damages, and costs, interests, and reasonable
 2
     attorneys’ fees, pursuant to, inter alia, 29 U.S.C. § 216(b).
 3

 4                                    Third Cause of Action
 5                             Failure to Provide Meal Periods
 6                             (Labor Code §§ 226.7 and 512)
 7
           75.    Plaintiffs incorporate all previous paragraphs of this Complaint as
 8
     though fully set forth herein.
 9

10         76.    Throughout the period applicable to this cause of action, California
11
     law, as set forth in relevant part by the Industrial Welfare Commission Wage
12

13
     Order No. 9 at section (11), provided as follows:

14                      i.   No employer shall employ any person for a work period of
15                           more than five (5) hours without a meal period of not less
                             than 30 minutes
16                ...
17
                     ii.      If an employer fails to provide an employee a meal period in
18
                             accordance with the applicable provisions of this Order, the
19                           employer shall pay the employee one (1) hour of pay at the
                             employee’s regular rate of compensation for each work day
20
                             that the meal period is not provided.
21
           77.    Labor Code Section 512 states that an “employer may not employ an
22

23   employee for a work period of more than five hours per day without providing the
24   employee with a meal period of not less than 30 minutes” if and when such
25
     employees work more than 5 hours in any given workday. Labor Code Section
26

27

28

                                               21
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 22 of 35 Page ID #:22



 1   512 further requires two 30 -minute duty-free meal periods when an employee
 2
     works more than 10 hours in any given workday.
 3

 4         78.    Labor Code section 226.7 requires payment of one (1) hour of pay in
 5   lieu of each meal periods not provided by the employer.
 6
           79.    Throughout the period applicable to this cause of action, Defendants
 7

 8   failed to consistently allow and provide one or more duty-free 30-minute meal
 9
     periods in violation of Labor Code section 510 and Wage Order No. 9, as
10

11
     required by California law.

12         80.    By virtue of this unlawful conduct, Plaintiffs and the class members
13
     are entitled to compensation as stated above, plus interest, attorneys’ fees, costs
14

15   and other applicable relief.
16         81.    Throughout the period applicable to this cause of action, Defendants
17
     required Plaintiffs and the class members to work during meal periods mandated
18

19   by the applicable orders of the Industrial Welfare Commission. Therefore,
20
     Plaintiffs and the class members are entitled to be paid as stated in Labor Code
21
     section 226.7, plus interest, attorneys’ fees, costs and other applicable relief.
22

23         82.    On information and belief, Plaintiffs allege that the class members
24
     did not voluntarily or willfully waive rest and/or meal periods and were regularly
25

26   required to work through meal periods. Defendants failed to meet the

27   requirements for lawful on-duty meal periods and/or instituted a course of
28

                                               22
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 23 of 35 Page ID #:23



 1   conduct that created a working environment in which non-exempt employees
 2
     were incapable of taking rest and/or meal periods. As such, non-exempt
 3

 4   employees were intimidated or coerced into waiving meal periods, and any
 5   written waivers were obtained without full disclosure and are thus involuntarily
 6
     and without consent.
 7

 8         83.    Plaintiffs and the class they seek to represent request relief as
 9
     described herein.
10

11
                                   Fourth Cause of Action

12                             Failure to Provide Rest Breaks
13
                               (Labor Code §§ 226.7 and 512)

14         84.    Plaintiffs incorporate all previous paragraphs of this Complaint as
15
     though fully set forth herein.
16

17         85.    Wage Order No. 9, Section 12, requires each employer to provide
18
     each of its employees with at least one rest period of 10-minutes rest time for
19
     each 4 hours, or major fraction thereof, that each such employee works during
20

21   each workday.
22
           86.    Labor Code Section 226.7 provides that if an employer fails to
23

24
     provide an employee with a rest period in accordance with Wage Order No. 9, the

25   employer must pay such employee(s) one additional hour of pay at the
26
     employee’s regular rate of pay for each day that such a rest period was not
27

28   provided.

                                               23
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 24 of 35 Page ID #:24



 1         87.    By their failure to provide rest periods for every four (4) hours or
 2
     major fraction thereof worked per workday by non-exempt employees, and failing
 3

 4   to provide one (1) hour’s pay in lieu thereof, as alleged above and herein,
 5   Defendants willfully violated the provisions of Labor Code sections 226.7 and
 6
     IWC Wage Orders at section (12).
 7

 8         88.    By failing to keep adequate time records required by sections 226
 9
     and 1174(d) of the Labor Code and IWC Wage Order at section (7), Defendants
10

11
     have injured Plaintiffs and class members, and made it difficult to calculate the

12   unpaid rest and meal period compensation due Plaintiffs and members of the
13
     Plaintiffs’ class. On information and belief, Plaintiffs allege that Defendants’
14

15   failure to maintain accurate records was willful.
16         89.    As a result of the unlawful acts of Defendants, Plaintiffs and the
17
     class members they seek to represent have been deprived of premium wages in
18

19   amounts to be determined at trial, and are entitled to an accounting and recovery
20
     of such amounts, plus interest and penalties thereon, attorneys' fees, and costs,
21
     under the Labor Code and the applicable IWC Wage Orders.
22

23                                    Fifth Cause of Action
24
                         Failure to Pay All Wages at Termination
25                               (Labor Code §§ 201- 203)
26
           90.    Plaintiffs incorporate all previous paragraphs of this Complaint as
27

28   though fully set forth herein.

                                               24
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 25 of 35 Page ID #:25



 1         91.    Plaintiffs and many of the other class members quit or were
 2
     discharged from their employment within the statute of limitations period
 3

 4   applicable to this cause of action.
 5         92.    Defendants failed to pay said employees, without abatement, all
 6
     wages (as defined by applicable California law) within the time required by
 7

 8   applicable California law. Defendants’ failure to pay said wages within the
 9
     required time was willful within the meaning of Labor Code section 203.
10

11
           93.    As of the filing of the Complaint, Defendants failed to timely pay

12   wages due, and Plaintiffs and class members are owed penalties pursuant to Labor
13
     Code sections 201, 202, 203.
14

15         94.    Therefore, each of these employees is entitled to one day’s wages for
16   each day he or she was not timely paid all said wages due, up to a maximum of
17
     thirty days’ wages for each employee. Because employees were never paid the
18

19   wages to which they were entitled, each employee is entitled to thirty days’
20
     wages.
21
                                      Sixth Cause of Action
22

23                    Failure to Provide Accurate Wage Statements
24
                           (Labor Code §§ 226(b), 1174, 1175)

25         95.    Plaintiffs incorporate all previous paragraphs of this Complaint as
26
     though fully set forth herein.
27

28

                                               25
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 26 of 35 Page ID #:26



 1         96.     Labor Code section 1174(d) requires that every employee maintain
 2
     “payroll records showing the hours worked daily by and the wages paid to, and
 3

 4   the number of piece-rate units earned by and any applicable piece rate aid to,
 5   employees employed” in California.
 6
           97.     Wage Order No. 9, Section 7 requires every employer in California
 7

 8   to “keep accurate information with respect to each employee including,” . . .
 9
     “[t]ime records showing when the employee begins and ends each work period.
10

11
     Meal periods, split shift intervals and total daily hours worked shall also be

12   recorded.”
13
           98.     Plaintiffs are informed and believe, and upon that basis allege, that
14

15   Defendants have failed to maintain accurate records in compliance with Labor
16   Code section 1174 and/or Wage Order No. 9 for Plaintiffs and the class. Pursuant
17
     to Labor Code Section 1174.5, Plaintiffs and the class are entitled to each collect
18

19   a civil penalty from Defendants in the amount of $500.
20
           99.     Labor Code section 226 requires each employer to furnish accurate
21
     itemized wage statements at the time of payment reflecting (1) the gross wages
22

23   earned, (2) the total hours worked, except for those whose compensation is based
24
     solely on a salary and who is exempt, (3) the number of piece-rate units earned
25

26   and any applicable piece-rate if the employee is paid on a piece-rate basis, (4) all

27   deductions, (5) net wages earned, (6) the dates of the period for which the
28

                                                26
                  GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 27 of 35 Page ID #:27



 1   employee is paid, (7) the name of the employee and last four digits of the
 2
     employee’s social security number or identification number, (8) the name and
 3

 4   address of the legal entity that is the employer , and (9) all applicable hourly rates
 5   in effect during the pay period and the corresponding number of hours worked at
 6
     each hourly rate by the employee beginning July 1, 2013.
 7

 8         100. Throughout the period applicable to this cause of action, Defendants
 9
     intentionally failed to furnish to Plaintiffs and the class members, upon each
10

11
     payment of wages, itemized statements accurately showing, among other matters:

12   total hours worked, the applicable hourly rates in effect during the pay period, and
13
     the corresponding number of hours worked at each hourly rate.
14

15         101. Plaintiffs and the class members were damaged by these failures
16   because, among other things, the failures led them to believe that they were not
17
     entitled to be paid, even though they were so entitled, and because the failures
18

19   hindered them from determining the amounts of wages owed to them.
20
           102. Plaintiffs and the class members are entitled to the amounts provided
21
     for in Labor Code section 226(e), which provides for each employee to recover
22

23   from Defendants fifty dollars ($50) for the initial pay period in which a violation
24
     occurred, and one-hundred dollars ($100) per class member for each violation in a
25

26   subsequent pay period, not to exceed an aggregate penalty of $4,000 per class

27   member.
28

                                              27
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 28 of 35 Page ID #:28



 1         103. Plaintiffs and the class members are entitled to an award of attorney
 2
     fees plus costs.
 3

 4                                Seventh Cause of Action
 5                         Violation of Unfair Competition Law
 6                         (Bus. and Prof. Code § 17200 et seq.)
 7         104. Plaintiffs incorporate all previous paragraphs of this Complaint as
 8
     though fully set forth herein.
 9

10         105. Plaintiffs bring this action on behalf of themselves and each and all
11   members of the general public, including the class, pursuant to Business and
12
     Professions Code sections 17200 et seq. Defendants’ conduct alleged above
13

14   constitutes unlawful business acts and practices in violation of Business &
15
     Professions Code sections 17200 et seq. Defendants engaged in unfair
16
     competition in violation of the UCL by violating, inter alia, each of the following
17

18   laws, Labor Code sections 201, 202, 203, 226, 226.7, 226.8, 510, 512, 1174,
19
     1175, 1182.12, 1194, 1197, 1197.1, 1198, 1199, and 2802, and applicable Wage
20

21   Orders, including Wage Order No. 9.

22         106. Defendants' course of conduct, acts, and practices in violation of the
23
     California laws mentioned in the above paragraph constitute a separate and
24

25   independent violation of the UCL. Defendants' conduct described herein violates
26
     the policy or spirit of such laws or otherwise significantly threatens or harms
27
     competition. The harm to Plaintiffs and the class members in being wrongfully
28

                                              28
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 29 of 35 Page ID #:29



 1   denied lawfully earned wages outweighs the utility, if any, of Defendants' policies
 2
     or practices and, therefore, Defendants' actions described herein constitute an
 3

 4   unfair business practice or act within the meaning of the UCL.
 5         107. The unlawful and unfair business practices and acts of Defendants,
 6
     and each of them, described above, have injured the class members in that they
 7

 8   were wrongfully denied the payment of earned wages.
 9
           108. Plaintiff, on behalf of themselves and the class, seek restitution in the
10

11
     amount of the respective unpaid wages earned and due at a rate not less than one

12   and one-half times the regular rate of pay for work performed in excess of forty
13
     hours in a work week, or eight hours in a day, and double the regular rate of pay
14

15   for work performed in excess of twelve hours per day and such other legal and
16   equitable relief from Defendants’ unlawful and willful conduct as the Court
17
     deems just and proper.
18

19         109. Pursuant to Business and Professions Code sections 17200 et seq.,
20
     for the statute of limitations period covered by this cause of action, Plaintiffs and
21
     class members are entitled to restitution for at least the following: the unpaid
22

23   wages withheld and retained by Defendants referred to above.
24
           110. Plaintiff, the class members, and the general public are also entitled
25

26   to permanent injunctive and declaratory relief prohibiting Defendants from

27   engaging in the violations and other misconduct referred to above.
28

                                              29
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 30 of 35 Page ID #:30



 1         111. Defendants are also liable to pay attorneys’ fees pursuant to
 2
     California Code of Civil Procedure section 1021.5 and other applicable law, and
 3

 4   costs. The Plaintiff, on behalf of themselves and all class members, also seek
 5   recovery of attorneys' fees and costs of this action to be paid by Defendant, as
 6
     provided by the UCL and California Labor Code §§ 218, 218.5, and 1194.
 7

 8                                 Eight Cause of Action
 9
                          Violation of Labor Code Section 2699
10                (California Private Attorney General Act (“PAGA”))
11
           112. Plaintiffs, on behalf of themselves and other aggrieved employees,
12

13
     incorporates all previous paragraphs of this Complaint as though fully set forth

14   herein.
15
           113. Plaintiff Gutierrez filed a Private Attorney General Act (“PAGA”)
16

17   complaint online with the California’s Labor and Workforce Development
18
     Agency (LWDA) on June 16, 2020, and served Defendants DOWNEY
19
     RESTAURANT GROUP, INC., and BUENA PARK RESTAURANT GROUP
20

21   INC., on June 26, 2020, by Certified U.S. Mail as prescribed by the Labor Code.
22
           114. On September 11, 2020, Plaintiff Gutierrez and Plaintiff Sakugawa
23

24
     filed an Amended PAGA Notice with the LWDA and again served on both

25   Defendants. The Notice was amended to add Plaintiff Sakugawa as a second
26
     PAGA Representative.
27

28

                                              30
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 31 of 35 Page ID #:31



 1         115. California IWC Wage Order 4-2001 requires an employer to pay
 2
     each employee, on the established payday for the period involved, not less than
 3

 4   the applicable minimum wage for all hours worked in the payroll period, whether
 5   the remuneration is measured by time, piece, commission, or otherwise.
 6
           116. Defendants failed to pay Plaintiffs and other aggrieve employees at
 7

 8   least minimum wage for all hours worked in violation of Labor Code sections
 9
     1194 and 1197.
10

11
           117. During the liability period, Defendants have routinely failed to pay

12   Plaintiffs the minimum wage required under California law.
13
           118. Plaintiffs, by virtue of their employment with Defendants are
14

15   aggrieved employees with standing to bring an action under the PAGA. Plaintiffs
16   have satisfied all prerequisites to serve as a representative of the general public to
17
     enforce California's labor laws, including, without limitation, the penalty
18

19   provisions identified in Labor Code section 2699.5.
20
           119. Since the LWDA took no steps within the time period required to
21
     intervene and because Defendants took no corrective action to remedy the
22

23   allegations set forth above, Plaintiffs as representatives of the people of the State
24
     of California, seek any and all penalties otherwise capable of being collected by
25

26   the Labor Commission and/or the Department of Labor Standards Enforcement

27   ("DLSE"). This includes each of the following, as set forth in Labor Code
28

                                              31
                GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 32 of 35 Page ID #:32



 1   Section 2699.5, which provides that Section 2699.3(a) applies to any alleged
 2
     violation of the following provisions: Sections 558, 1194, 1197, 1197.1, and
 3

 4   1199.
 5           120. Labor Code section 2699 provides for civil penalties of $100 per
 6
     employee per pay period for the initial violation and $200 per employee per pay
 7

 8   period for each subsequent violation.
 9
             121. Plaintiffs, as representatives of the general public, seek to recover
10

11
     any and all penalties for each and every violation shown to exist or to have

12   occurred during the one year period before Plaintiff Gutierrez filed Notice with
13
     the LWDA of his intent to bring this action, in an amount according to proof, as
14

15   to those penalties that are otherwise only available to public agency enforcement
16   actions. Funds recovered will be distributed in accordance with the PAGA, with
17
     at least 75% of the penalties recovered being reimbursed to the State of California
18

19   and the LWDA.
20
             122. As a result of the acts alleged above, Plaintiff Gutierrez and the class
21
     they seek to represent seek penalties under Labor Code §§ 201-203, 212, 226,
22

23   226.7, 510, 1182.12, 1194, 1197, and 1197.1.
24
             123. Plaintiffs, as representatives of the general public, seek to recover
25

26   reasonable attorney's fees and costs under the PAGA, Labor Code section

27   2699(g)(1).
28

                                               32
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 33 of 35 Page ID #:33



 1         124. WHEREFORE, Plaintiffs and the class they seek to represent request
 2
     relief as described herein and below, and as the Court may deem proper.
 3

 4                                             VII.
 5                                  PRAYER FOR RELIEF
 6
           WHEREFORE, Plaintiffs on behalf of themselves and all members of the
 7

 8   class, pray for relief as follows:
 9
           1.        That the Court determine that this action may be maintained as a
10

11
     class action;

12         2.        That Plaintiff Gutierrez be appointed as a representative of the
13
     proposed class and subclasses;
14

15         3.        That Plaintiff Sakugawa be appointed as a representative of the
16   proposed class and subclasses;
17
           4.        That the attorneys of record for Plaintiffs whose names appear in this
18

19   Complaint be appointed class counsel;
20
           5.        For civil penalties pursuant to Labor Code Sections 226(e), 226.8(b),
21
     226.8(c), 1174.5, and 1197.1;
22

23         6.        For compensatory damages representing the amount of unpaid wages
24
     owed to Plaintiffs and the class members;
25

26         7.        For compensatory damages pursuant to Labor Code Section 226.7

27   for missed meal and rest breaks;
28

                                               33
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 34 of 35 Page ID #:34



 1         8.     For compensatory damages pursuant to Labor Code Section 2802;
 2
           9.     For reasonable attorneys’ fees and costs pursuant to Labor Code
 3

 4   Sections 226(e), 1194, and 2802(c);
 5         10.    For such general and special damages as may be appropriate;
 6
           11.    For liquidated damages as authorized pursuant to Labor Code
 7

 8   Sections 1194.2;
 9
           12.    For waiting time penalties and civil penalties for all class members
10

11
     no longer in Defendants’ employ at the time of Judgment;

12         13.    For pre-judgment interest;
13
           14.    For restitution as described in the cause of action under Business &
14

15   Professions Code §§ 17200 et seq. above;
16         15.    For permanent injunctive and declaratory relief described in the
17
     cause of action under Business & Professions Code §§ 17200 et seq. above;
18

19         16.    A declaratory judgment that the practices complained of herein are
20
     unlawful under California state law;
21
           17.    Attorney’s fees and costs of suit, including expert fees pursuant to
22

23   California Labor Code §§218.5, 1194, and Code Civ. Proc. §1021.5; and
24
           18.    Such other injunctive and equitable relief as the Court may deem
25

26   proper.

27

28

                                               34
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT / CASE NO. 2:20-CV-08370
     Case 2:20-cv-08370-GW-PD Document 1 Filed 09/12/20 Page 35 of 35 Page ID #:35



 1    DATED: September 12, 2020              NUNES WORKER RIGHTS LAW, APC
 2
 3

 4                                           By: Anthony J. Nunes, Esq.
                                             Attorneys for Plaintiffs, JESUS
 5                                           GUTIERREZ, and KOJI SAKUGAWA on
 6                                           behalf of themselves and all others similarly
                                             situated
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28

                                                35
                 GUTIERREZ ET AL. CLASS ACTION COMPLAINT I CASE No. 2:20-CV-08370
